The judgment of the court was pronounced by
Kino, J.
The defendant was tried upon an information, the first count of which charged him with the raime of larceny, and the second with having received stolen goods. After a general verdict of guilty, the attorney general entered a nolle prosequi upon the second count, and a judgment was given upon the first, from which tire defendant has appealed.
A reversal of the judgment is asked for on the three following grounds : 1st. That two distinct offences were improperly charged in the same indictment. 2d. That the attorney general was without authority to discontinue the prosecution upon one of the counts after verdict. 3d. That the jury were permitted to separate during the trial of the cause, which vitiated their verdict.
I. Upon the first point the authorities establish conclusively that it is no objection to the validity of an indictment that, several offences of tho same nature, and upon which the same or a similar judgment may be given, are charged in different counts. -2 Hale’s P. C. 173. 1 Chitty C. L. 253. Wharton C. L. 106. The joinder of a count for larceny with one for receiving stolen goods, has beeiv *435held to he good both in England and the United States. In Pennsylvania, it is •said to be tho most usual practice to unite counts in one indictment, charging both •of those offences, although in that State the receiving of stolen goods is only a misdemeanor. Rex v. Galloway, Moody’s Crown Cases, 235. Wharton C. L. 108, and note. 12 Wendell, 429. 8 Wendell, 210, 211.
II. In the case of the State v. Banton, ante p. 31, we held that after a general verdict, the attorney general could entera nolle prosequi upon one count, and claim judgment upon the remaining counts. On a re-examination of the authorities we find no error in the decision then made.
III. It appears from the record that when the .court had proceeded so far with tho cause as to empanel a jury and swear a witness, the usual hour for adjournment, 3 p. m. arrived, and the court adjourned until tire following morning, permitting the jury to disperse in the mean time. There is no complaint of misconduct on the part of the jury. It is only in capital cases that juries are not permitted to separate after being sworn. In cases not capital, it is discretionary with the judge to permit them to disperse, until he has delivered to them his -charge. 8 La. 558. Wharton C. L. 844.

Judgment affirmed.